Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been received and made of record. The restriction is repeated and made final.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, drawn to various vinyl polymers, classified in C08F12/02-C08F12/32, C08F112/00-32, C08F126/00-12 (nitrogen ring), C08F128/00-06 (sulfur ring).
II. Claim 10, drawn to the use of vinyl polymers as an underlaying in a photolithographic process, classified in G03F7/091,11.The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the polymers can be used in molding processes, as self-supporting polymeric films (like syran wrap), paints or to make polymeric foams (Styrofoam derivatives)
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups have acquired a separate status ion the art as shown by their different classification and divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species including polymers with various vinyl repeating units (see for example claim 7). The species are independent or distinct because they have different ring structures as their repeating units and are bounded by . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups have acquired a separate status ion the art as shown by their different classification and divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The applicant is to make an election of species upon election of either of group I or II.  The examiner suggests the applicant make a quick google search of relevant polymers such as those of claim 7 when determining a good repeating unit as a starting point for identifying allowable subject matter.
A telephone call was made to  John M. Maksymonko (62,533) on April 22, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant’s election of group 1 ( compound 1a) in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
The elected polymer is poly(4-ethynylbiphenyl), which does not include a hydroxy group

    PNG
    media_image1.png
    170
    101
    media_image1.png
    Greyscale

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017).
Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) (cited by applicant) describes the polymerization of 4-ethynlylbiphenyl by MoCl5 in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The polymerization of 4-ethynlylbiphenyl by WCl6-EtAlCl2  in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The polymerization of 4-ethynlylbiphenyl by [Rh(nbd)Cl]2-Et3N  in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The MW of the polymers produced ranged from 1,580-24,260 (table 1, page 76). 
Claims 1,2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sivkova et al., “Copolymerization of N-(prop-1-yne-3-yl)-4-(piuperidene-1-yl)-1`,8-naphthalimide with acrylacetylenes into fluorescent polyacetylene-type conjugated polymers”, Macromol. Chem., Phys. Vol. 216 pp 2115-2128 (2015).
`Sivkova et al., “Copolymerization of N-(prop-1-yne-3-yl)-4-(piuperidene-1-yl)-1`,8-naphthalimide with acrylacetylenes into fluorescent polyacetylene-type conjugated polymers”, Macromol. Chem., Phys. Vol. 216 pp 2115-2128 (2015) shows a polymer structure including the claimed and elected repeating unit on the right side of page 2115. 
    PNG
    media_image2.png
    324
    316
    media_image2.png
    Greyscale

Polymers 15 and 17  are copolymers using ethynylbiphenyl (M5 in scheme 1) which have a Mw of 170 and 43 and a Mn of 65 or 22 respectively.  Polymer 16 is also a copolymer of ethynylbiphenyl (M5 in scheme 1), but has a high MW as it is not soluble in the solvents (page 2118). The polymerization used Rh(nbd)acac as the catalyst and methylene dichloride as the solvent, precipitated using methanol, filtered, washed (section 2.2, page 2117). The MW were determined using THF as the solvent and the NMR, fluorescence emission and UV-Vis spectra were taken in solutions of the polymers (section 2.3, page 2117). 
Claims 1,2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cataldo et al., “Synthesis and study of the thermal and chiro-optical properties of polyacetylenes with bulky side groups: poly(1-ethynyl-4-biphenyl), poly(1-ethynyl-4-phen oxybenzene) and poly(1-ethynyl-4-pentylbenzene)”, J. Macromolo. Sci. A., Pure and Appl. Chem., Vol. 46(9) pp 860-869 (08/2009). 
Cataldo et al., “Synthesis and study of the thermal and chiro-optical properties of polyacetylenes with bulky side groups: poly(1-ethynyl-4-biphenyl), poly(1-ethynyl-4-phen oxybenzene) and poly(1-ethynyl-4-pentylbenzene)”, J. Macromolo. Sci. A., Pure and Appl. Chem., Vol. 46(9) pp 860-869 (08/2009) describes the polymerization of 1-ethynyl-4-biphenyl using [Rh(nbd)Cl]2 and t-BuOK in THF. The polymer precipitated during the reaction and was washed with methanol and the yield was 99.0% (section 2.2, table 1). The structure of the (homo)polymer is shown on page 862.

    PNG
    media_image3.png
    309
    687
    media_image3.png
    Greyscale

The partial dissolution of PEBIP in pinene to prepare solutions for spectroscopic analysis is disclosed (figure 3 and table 2). The thermal analysis of the polymers is also described.
	The examiner holds that the MW of the polymers produced is within the 1000-200,000 range which is quite broad.
Claims 1,2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Trhlikova, Olga, “Study of the molecular weight and configurational stability of substituted polyacetylenes”, Thesis, Charles University (Prague) 92 pages (2013).
Trhlikova, Olga, “Study of the molecular weight and configurational stability of substituted polyacetylenes”, Thesis, Charles University (Prague) 92 pages (2013) uses monomers including 4-ethynylbiphenyl (BPhA) obtained from Aldrich (section 3.1, page 26). Table 5 shows a homopolymer of BPhA with a yield of 91 (polymer 2) and an undetermined MW, a copolymer of nBuA and BPhA with a yield of 29% (polymer 4) and an undetermined MW, a second copolymer of ClBuA and BPhA with a yield of 38% (polymer 6) and a MW of 93,000, and a third copolymer of cPrA and BPhA with a yield of 41% (polymer 8) and a MW of 30,000 (table 5, page 41). The copolymers were performed using THF as the solvent (page 41). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 7, 2022